Citation Nr: 1642854	
Decision Date: 11/08/16    Archive Date: 12/01/16

DOCKET NO.  15-18 822A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Philadelphia, Pennsylvania


THE ISSUES

1.  Entitlement to an effective date earlier than July 27, 2000, for the grant of service connection for obstructive sleep apnea.

2.  Entitlement to an effective date earlier than April 1, 2011, for the grant of a higher 100 percent rating for coronary artery disease.

3.  Entitlement to an effective date earlier than April 1, 2011, for the grant of special monthly compensation at the housebound rate.

4.  Entitlement to an effective date earlier than April 1, 2011, for eligibility for Dependents' Educational Assistance (DEA) benefits.

5.  Entitlement to service connection for diabetes mellitus, to include as secondary to a service-connected deviated septum and rhinitis.

6.  Entitlement to a rating higher than 100 percent for coronary artery disease.

7.  Entitlement to an initial rating higher than 50 percent for obstructive sleep apnea.

8.  Entitlement to special monthly compensation based on the need for regular aid and attendance.


ATTORNEY FOR THE BOARD

Shamil Patel, Counsel


INTRODUCTION

The Veteran had active service in the U.S. Army from August 1982 to August 1985.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from rating decisions of the Department of Veterans Affairs (VA) Regional Office (RO) in Philadelphia, Pennsylvania.  In July 2011, the RO increased the assigned rating for the Veteran's cardiomegaly (now coronary artery disease) from 30 percent to 100 percent effective April 1, 2011.  In January 2013, the RO granted service connection for obstructive sleep apnea and assigned a 50 percent rating effective July 27, 2000.  It also granted special monthly compensation at the housebound rate and eligibility for DEA benefits effective April 1, 2011.  In June 2013, the RO denied service connection for diabetes mellitus and denied special monthly compensation at the aid and attendance rate.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2015).  38 U.S.C.A. § 7107(a)(2) (West 2014).


FINDINGS OF FACT

1.  The Veteran first filed a claim for service connection for obstructive sleep apnea on July 27, 2000.

2.  The Veteran filed a claim for an increased rating for coronary artery disease on April 1, 2011, and his condition is not shown to have increased in severity during the one-year period prior to that date.

3.  Prior to April 1, 2011, the Veteran did not have a service-connected disability rated as total with additional disabilities independently ratable at 60 percent or more, nor was he permanently housebound.

4.  Prior to April 1, 2011, the Veteran did not have total disability that was permanent in nature.

5.  Diabetes mellitus is not etiologically related to service, and is not proximately due to or aggravated by a service-connected disability.

6.  The Veteran is currently assigned the maximum rating available for coronary artery disease.

7.  Sleep apnea does not result in chronic respiratory failure, carbon dioxide retention, or cor pulmonale, and does not require a tracheostomy.

8.  The Veteran's service-connected disabilities alone have not been shown to render him unable to care for his daily needs without requiring the regular aid and attendance of another person, and he is not bedridden.


CONCLUSIONS OF LAW

1.  The criteria for an effective date earlier than July 27, 2000, for the grant of service connection for obstructive sleep apnea have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400 (2015).

2.  The criteria for an effective date earlier than April 1, 2011, for a higher 100 percent rating for coronary artery disease have not been met.  38 U.S.C.A. § 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

3.  The criteria for an effective date earlier than April 1, 2011, for special monthly compensation at the housebound rate have not been met.  38 U.S.C.A. §§ 1114(s), 5110 (West 2014); 38 C.F.R. § 3.400(o)(2) (2015).

4.  The criteria for an effective date earlier than April 1, 2011, for DEA benefits under Chapter 35, Title 38, of the United States Code have not been met.  38 U.S.C.A. §§ 3501, 3510 (West 2014); 38 C.F.R. § 3.807 (2015).

5.  The criteria for service connection for diabetes mellitus have not been met.  38 U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.303, 3.307, 3.309, 3.310 (2015).

6.  The criteria for a rating higher than 100 percent for coronary artery disease have not been met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.104, DC 7005 (2015).

7.  The criteria for an initial rating higher than 50 percent for obstructive sleep apnea have not been met.  38 U.S.C.A. §§ 1155, 5103, 5103A, 5107 (West 2014); 38 C.F.R. § 3.321, 4.1, 4.104, DC 7005 (2015).

8.  The criteria for an award of SMC based on the need for regular aid and attendance of another person are not met.  38 U.S.C.A. §§ 1114(l), 5103, 5103A, 5107 (West 2014); 38 C.F.R. §§ 3.350, 3.351, 3.352 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Earlier Effective Dates

Section 5110(a), Title 38, United States Code, provides that "[u]nless specifically provided otherwise in this chapter, the effective date of an award based on an original claim, a claim reopened after final adjudication, or a claim for increase...shall be fixed in accordance with the facts found, but shall not be earlier than the date of receipt of application therefor."  

The implementing regulation, 38 C.F.R. § 3.400, similarly states that the effective date of service connection "will be the date of receipt of the claim or the date entitlement arose, whichever is the later."  When an application for disability compensation is received within one year of the date of the Veteran's discharge or release from service, the effective date of such award shall be the day following the veteran's release.  38 U.S.C.A. § 5110(b)(1) (West 2014).

With respect to higher ratings, 38 C.F.R. § 3.400(o)(2) provides that where evidence of record dated within the one-year period preceding the date of receipt of the claim demonstrates a factually ascertainable increase in disability, the effective date of the award is the earliest date at which the increase was factually ascertainable.

A.  Sleep Apnea

The Veteran was granted service connection for obstructive sleep apnea effective from July 27, 2000, the date the Veteran filed a claim for service connection for "breathing difficulty."  The Veteran filed his first claim for VA service-connected benefits in January 1997, but only for frostbite of the feet.  In September 1997, he filed claims for hypertension and heart disabilities.  A review of the record does not show that the Veteran made any submissions prior to July 27, 2000, which could reasonably be interpreted as a claim for sleep apnea, and he has not provided any specific argument as to why an earlier effective date would be warranted.  Therefore, an effective date earlier than July 27, 2000, for the grant of service connection for sleep apnea is not appropriate in this case.

B.  Coronary Artery Disease, Housebound Rate, and DEA Benefits

The award of special monthly compensation at the housebound rate and the establishment of DEA benefits are both predicated upon the Veteran's 100 percent rating for coronary artery disease.  38 U.S.C.A. §§ 1114(s), 3501(a) (West 2014); 38 C.F.R. § 3.807, 21.3021(a) (2015).  Therefore, earlier effective dates for those awards are warranted only if an earlier effective date for the higher 100 percent rating for coronary artery disease is established.

The April 1, 2011, effective date for the 100 percent rating for coronary artery disease is based upon the Veteran's claim for a higher rating received on that date.  A review of the record does not show that the Veteran had filed a claim for an increase prior to that date.

As noted above, an earlier effective date may be warranted if there was a factually ascertainable increase in disability in the one year period prior to the date the claim was received.

The Veteran's coronary artery disease is rated under Diagnostic Code (DC) 7005, which provides ratings based upon the presence of congestive heart failure, metabolic equivalent (MET) testing, and left ventricular ejection fraction percentages.  See 38 C.F.R. § 4.104.

Unfortunately, the available records do not directly address these rating criteria.  The records that are available show that, in September 2010, the Veteran was noted to have made significant progress since he was last seen.  Private records from March 2011 noted that the Veteran had been completely asymptomatic since his April 2009 stent placement, with no complaints of angina or shortness of breath.

Based upon the available information, it is not factually ascertainable that the Veteran's heart condition increased in severity prior to April 1, 2011, the date his claim was received.  Therefore, an effective date prior to April 1, 2011, is not warranted for the 100 percent rating for coronary artery disease.  In light of this finding, earlier effective dates for special monthly compensation at the housebound rate and eligibility for DEA benefits are also not appropriate.


II.  Service Connection

Service connection may be granted for disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131.  Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability.  Holton v. Shinseki, 557 F.3d 1362, 1366 (Fed. Cir. 2009); 38 C.F.R. § 3.303(a) (2015).

In this case, the Veteran's recent treatment records establish a current diagnosis of diabetes.  However, he has not asserted that his diabetes had its onset in service or is otherwise etiologically related to service.  Service treatment records are also negative for any complaints, treatment, or diagnoses of diabetes.  Therefore, service connection on a "direct" basis is not warranted.

The Veteran has claimed that his diabetes is secondary to his service-connected deviated nasal septum.  Service connection is warranted for a disability which is proximately due to, aggravated by, or the result of a service-connected disease or injury.  38 C.F.R. § 3.310 (2015).  A finding of secondary service connection requires competent medical evidence to connect the asserted secondary disability to the service-connected disability.  Wallin v. West, 11 Vet. App. 509, 512 (1998); Velez v. West, 10 Vet. App. 432 (1997).

However, an April 2013 VA examiner stated that diabetes was not caused by or related to a deviated septum.  She explained that diabetes is a multifactorial endocrine disorder not caused by any kind of architectural defect in the oronasal area.  She also noted that there is nothing in the medical literature to support the contention that diabetes can be caused by a deviated septum.  An additional VA opinion from May 2015 noted that while diabetes had its onset after the deviated septum, the former was not caused by the latter.

Based upon these opinions, particularly the April 2013 opinion, the Board finds that diabetes was not caused or aggravated by the Veteran's service-connected deviated septum.  The examiner specifically addressed causation, and her explanation that an oronasal defect would not be related to an endocrine disorder such as diabetes, along the lack of any literature supporting such a relationship, addresses the aggravation question as well.  Bastien v. Shinseki, 599 F.3d 1301, 1306 (Fed. Cir. 2010) (the evaluation and weighing of evidence and the drawing of appropriate inferences from it are factual determinations committed to the discretion of the fact finder).

There are no other competent medical opinions to refute these examiners' conclusions or otherwise suggest a relationship between diabetes and a deviated septum.  The Board has considered the Veteran's own statements made in support of his claim.  However, he has not demonstrated any specialized knowledge or expertise to indicate he is capable of rendering a competent medical opinion.  Although lay persons are competent to provide opinions on some medical issues, see Kahana v. Shinseki, 24 Vet. App. 428, 435 (2011), as to the specific issue in this case, the etiology of diabetes falls outside the realm of common knowledge of a lay person.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 n.4 (Fed. Cir. 2007).

For these reasons, service connection for diabetes is not warranted.

III.  Increased Ratings

Disability ratings are determined by applying the criteria set forth in VA's Schedule for Rating Disabilities.  The percentage ratings are based on the average impairment of earning capacity and individual disabilities are assigned separate diagnostic codes.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 4.1 (2015).  Any reasonable doubt regarding a degree of disability will be resolved in favor of the veteran.  38 C.F.R. § 4.3 (2015).

Where entitlement to compensation has already been established and increase in disability rating is at issue, present level of disability is of primary concern.  See Francisco v. Brown, 7 Vet. App. 55, 58 (1994).


A.  Coronary Artery Disease

The Veteran is currently assigned a 100 percent rating under DC 7005 for his coronary artery disease.  This is the maximum evaluation available under VA's rating schedule.  There is no basis upon which a higher rating can be awarded.

B.  Obstructive Sleep Apnea

The Veteran is currently assigned a 50 percent rating for sleep apnea under DC 6847.  A higher 100 percent rating is warranted when the condition results in chronic respiratory failure with carbon dioxide retention or cor pulmonale; or when the condition requires a tracheostomy.

The Board has reviewed the Veteran's VA and private treatment records for the period from July 2000 through the present.  These records include sleep studies from July 2000, June 2001, and July 2009; VA examinations in February 2001, August 2012, and April 2016; and cardiac testing in April 2009.  None of these records document any chronic respiratory failure, retained carbon dioxide, or cor pulmonale.  

Records do show that the Veteran underwent a septoplasty and uvulopalatopharyngoplasty in 2003.  While the Board is not permitted to make medical determinations, it is permitted to take notice of commonly used medical definitions.  See Colvin v. Derwinski, 1 Vet. App. 171, 175 (1991) (VA may only consider independent medical evidence to support its findings and is not permitted to base decisions on its own unsubstantiated medical conclusions).

An "uvulopalatopharyngoplasty" (UPP; also known as a palatopharyngoplasty) is a trimming back of excess palatal and pharyngeal tissue, done in order to widen the airway and relieve obstructive sleep apnea or severe snoring.  Dorland's Illustrated Medical Dictionary 1385 (31st ed. 2007).

A "septoplasty" is a surgical reconstruction of the nasal septum.  Id. at 1719.

In contrast, a "tracheostomy" is the creation of an opening in the anterior trachea for insertion of a tube to relieve upper airway obstruction and facilitate ventilation.  The term "tracheostomy" can also refer to the opening created by this process.  Id. at 1971.

The Board finds that a UPP or septoplasty does not satisfy the criteria for a higher 100 percent rating under DC 6847.  First, the plain language of the rating criteria clearly specifies that a tracheostomy is required for the 100 percent rating, without mention of UPP.  Splane v. West, 216 F.3d 1058, 1068-69 (Fed. Cir. 2000) (explaining that canons of construction require giving effect to the clear language of a statute and avoid rendering any portions meaningless or superfluous).

In addition, the DC does not use language "such as" to permit the interpretation that consideration of other surgical procedures other than tracheostomy would satisfy the criteria for a 100 percent rating.  By contrast, see, for example, DC 9411, pertaining to psychiatric disabilities.  See also Mauerhan v. Principi, 16 Vet. App. 436 (2002) (A Veteran need not exhibit "all, most, or even some" of the symptoms enumerated in the General Rating Formula for Mental Disorders to warrant the assignment of a higher rating.  Rather, the use of the phrase "such symptoms as," followed by a list of examples, provides guidance as to the severity of symptomatology contemplated for each rating.)

Finally, the medical definitions noted above do not suggest that the procedures are the same.

As a result, the schedular criteria for an initial rating higher than 50 percent for obstructive sleep apnea have not been met.

C.  Extraschedular Consideration

The Board has also considered whether referral for consideration of an "extraschedular rating" is warranted, noting that if an exceptional case arises where ratings based on the statutory schedules are found to be inadequate, consideration of an extraschedular evaluation commensurate with the average earning capacity impairment due exclusively to the service-connected disability or disabilities will be made.  38 C.F.R. § 3.321(b)(1).

However, an extraschedular analysis is not required in every case.  When 38 C.F.R. § 3.321(b)(1) is not "specifically sought by the claimant nor reasonably raised by the facts found by the Board, the Board is not required to discuss whether referral is warranted."  Yancy v. McDonald, 27 Vet. App. 484, 494 (2016), citing Dingess v. Nicholson, 19 Vet. App. 473, 499 (2006), aff'd, 226 Fed. Appx. 1004 (Fed. Cir. 2007).

In this case, the Veteran has not raised the issue of an extraschedular rating, and the evidence does not otherwise indicate that he experiences symptoms associated with sleep apnea that are not contemplated by the rating schedule.  Indeed, because he is currently assigned a 100 percent schedular rating with special monthly compensation at the housebound rate, higher schedular or extraschedular ratings for his service-connected disabilities would not confer any benefit to him for the period from April 1, 2011, through the present.

D.  Aid and Attendance

The Veteran is currently service-connected for coronary artery disease, obstructive sleep apnea, bilateral lower extremity cold injuries, deviated septum, and residuals of a facial fracture with trigeminal nerve injury.

Under 38 U.S.C.A. § 1114(l), special monthly compensation is payable if, as the result of service-connected disability, the Veteran has an anatomical loss or loss of use of both feet, or of one hand and one foot; has blindness in both eyes with visual acuity of 5/200 or less; is permanently bedridden; or is so helpless as to be in need of regular aid and attendance of another person.  38 U.S.C.A. § 1114(l); 38 C.F.R. § 3.350(b).

The need for aid and attendance means being so helpless as to require the regular aid and attendance of another person.  38 U.S.C.A. § 3.350(b).  Under 38 C.F.R. § 3.352(a), the following factors will be accorded consideration in determining whether the Veteran is in need of regular aid and attendance of another person: inability of the claimant to dress and undress himself or to keep himself ordinarily clean and presentable; frequent need of adjustment of any special prosthetic or orthopedic appliance; inability of the claimant to feed himself through loss of coordination of the upper extremities or through extreme weakness; inability to tend to the wants of nature; or incapacity, physical or mental, which requires care and assistance on a regular basis to protect the claimant from the hazards or dangers incident to his daily environment.

It is not required that all the disabling conditions enumerated in 38 C.F.R. § 3.352(a) be found to exist before a favorable rating may be made.  The particular personal functions which the Veteran is unable to perform should be considered in connection with his condition as a whole.  It is only necessary that the evidence establish that the Veteran is so helpless as to need regular aid and attendance, not that there is a constant need.  38 C.F.R. § 3.352(a); see also Turco v. Brown, 9 Vet. App. 222, 224 (1996) (holding that at least one factor listed in section 3.352(a) must be present for a grant of SMC based on need for aid and attendance).

For the purposes of 38 C.F.R. § 3.352(a), "bedridden" will be a proper basis for the determination of whether the Veteran is in need of regular aid and attendance of another person.  "Bedridden" will be that condition which, through its essential character, actually requires that the claimant remain in bed.  The fact that claimant has voluntarily taken to bed or that a physician has prescribed rest in bed for the greater or lesser part of the day to promote convalescence or cure will not suffice.  38 C.F.R. § 3.352(a).

In an October 2011 statement, the Veteran reported that he had total support from his wife.  She prepared his clothes, meals, and medicines for the day.  She also helped him to exercise and assisted him with attending his medical appointments.  She did chores like laundry and shopping herself.

A December 2011 VA examination found that the Veteran did not require the assistance of another person in attending to ordinary activities of daily living, and did not require anyone to protect him from the ordinary hazards of his environment.  He was not restricted to his home or the immediate vicinity thereof.  During the examination, the Veteran reported that his wife managed their money out of convenience.  He also reported being able to go outside of the house, walk around, and return.  He could also drive for short distances at times.  

An additional VA examination in January 2013 noted that no disabilities restricted the Veteran's activities or functions, aside from his cognitive impairment.  The examiner noted that the Veteran had a stroke in 2009 and developed a memory disorder afterwards.  He noted that, on examination, the Veteran had significant cognitive impairment that limited his capacity to manage his financial affairs, deal with medications, and go outside the house independently.  He was able to feed himself but not prepare his own meals.  His wife also assisted him with showering four times a week, and he was able to shower independently three times a week.  The examiner concluded by stating that the Veteran required medication management but not home nursing care.

In August 2013, the Veteran requested an aid and attendance assessment from his VA doctors.  The subsequently generated examination reported the Veteran's conditions included coronary artery disease and cardiomyopathy, hypertension, hyperlipidemia, morbid obesity, and sleep apnea.  It stated that the Veteran was able to feed himself and prepare his own meals.  He needed assistance with bathing and hygiene needs during exacerbations of his conditions, but not on a daily basis.  He did not require home nursing care and was capable of managing his own medications and financial affairs.  He was able to ambulate outside the home, and had no restrictions on his extremities except during exacerbations. 

Separate VA treatment records, also dated August 2013, reflect that the Veteran's wife was informed that the Veteran was not housebound.

In an April 2014 statement, the Veteran reported that his health had worsened due to diabetes, and that his wife had been helping him.  However, VA records dated October 2014 and December 2014 noted that the Veteran was able to ambulate independently and was able to provide for his own personal care. 

In July 2016, he stated that his wife had resigned from her job to assist him full time with his health conditions.

Based on the evidence, the Board finds that special monthly compensation for aid and attendance is not warranted in this case.  First, the evidence clearly shows that the Veteran does not have an anatomical loss or loss of use of both feet, or of one hand and one foot.  He does not have visual acuity of 5/200 or less, and is permanently bedridden.

In determining whether he has need for the aid and attendance of another, the Veteran does not frequently need adjustment of any special prosthetic or orthopedic appliance, and he does not experience an inability to feed himself through loss of coordination of the upper extremities or through extreme weakness. 

In a June 2013 rating decision, the Veteran was determined by VA to not be competent to handle funds.  This was based on the January 2013 VA examination findings of cognitive impairment.  However, because the Veteran is not service-connected for residuals of his 2009 stroke, or diabetes, impairment resulting from those conditions is not considered when determining if aid and attendance is appropriate.  Therefore, to the extent that the January 2013 VA examination noted the impact of cognitive impairment on the Veteran's daily functioning, that impact is not to be considered.  Similarly, the Veteran's April 2014 statement regarding diabetes is not pertinent.

The December 2011, January 2013, and August 2013 evaluations all indicate that the Veteran's service-connected disabilities do not result in a level of overall impairment requiring regular assistance from another to perform daily activities.  Notably, the August 2013 evaluation stated that the Veteran had limitations on his service-connected lower extremities and required assistance with bathing and hygiene only "during exacerbations."  While the frequency of these exacerbations was not specified, the report stated that it was not on a daily basis, and subsequent VA records indicate that the Veteran was able to ambulate independently and provide from his own personal care.

Finally, while the Veteran recently stated that his wife had left her job in order to assist him on a full-time basis, the Board notes that VA treatment records throughout the appeal period, including as recently as June 2016, show the Veteran attending his medical appointments and being advised regarding his treatment.  There is no indication that his service-connected disabilities result in impairment consistent with the factors listed in 38 C.F.R. § 3.352(a).  Therefore, special monthly compensation at the aid and attendance rate is not appropriate in this case.

IV.  The Duties to Notify and Assist

VA must notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, which information and evidence VA will obtain, and which information and evidence the claimant is expected to provide.  

With respect to the Veteran's claims for earlier effective dates and a higher initial rating for sleep apnea, his underlying service connection claims have been proven, thereby rendering the applicable notice requirements moot because the purpose that the notice is intended to serve has been fulfilled.  For his claim for a higher rating for coronary artery disease, he is at the maximum schedular evaluation already, and therefore the issue of notice is moot.

He received notice letters in November 2011 and January 2013 regarding his aid and attendance and diabetes claims, respectively.  

VA also has a duty to assist the Veteran in obtaining potentially relevant records, and providing an examination or medical opinion when necessary to make a decision on the claim.  Here, the Veteran's service records and VA records have been obtained and associated with the claims file.  The Veteran was also provided with VA examinations which, collectively, contain a description of the history of the disabilities at issue; document and consider the relevant medical facts and principles; and provide opinions regarding the etiology and severity of the Veteran's claimed conditions.  VA's duty to assist with respect to obtaining relevant records and an examination has been met.


ORDER

An effective date earlier than July 27, 2000, for the grant of service connection for obstructive sleep apnea is denied.

An effective date earlier than April 1, 2011, for a higher 100 percent rating for coronary artery disease is denied.

An effective date earlier than April 1, 2011, for special monthly compensation at the housebound rated is denied.

An effective date earlier than April 1, 2011, for eligibility for DEA benefits is denied.

Service connection for diabetes mellitus is denied.

A rating higher than 100 percent for coronary artery disease is denied.

An initial rating higher than 50 percent for obstructive sleep apnea is denied.

Special monthly compensation based on the need for aid and attendance is denied.



____________________________________________
M. TENNER
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


